Citation Nr: 0207470	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-46 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
veteran's irregular heartbeat and history of paroxysmal 
supraventricular tachyarrhythmia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from March 1980 to December 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Cheyenne, Wyoming Regional Office (RO).

This matter was remanded by the Board on three prior 
occasions.  In the first instance, the Board remanded the 
issue in May 1997 pursuant to the veteran's request for a 
personal hearing.  That hearing took place and the veteran's 
due process requirements as such were met.  In the second 
instance, the Board remanded the matter in February 1998 for 
further development in light of revisions to the schedular 
criteria associated with cardiovascular diseases.  The 
veteran was scheduled for the appropriate examination in May 
1998, clinical findings of which are associated with his 
claims folder.  In the meantime, the RO had increased the 
evaluation for the veteran's heart disorder from a zero 
percent rating to a 10 percent rating based on the veteran's 
personal testimony and additional medical evidence.  

However, the Board found that the 1998 examination did not 
adequately address the nature and severity of the veteran's 
disorder, and in particular, the examiner did not relate 
symptomatology referable to Diagnostic Codes 7010, 7011, and 
7015 under 38 C.F.R. § 4.104.  Thus, the matter was again 
remanded for additional pertinent medical evidence related to 
heart treatment, to include another examination by a VA 
cardiologist.  Subsequent to that Remand, a VA chest x-ray 
was performed in May 1998, a VA examination done in May 1999 
and an addendum added to the claims folder in February 2000.  
At this time, the Board is of the opinion that all necessary 
development has been completed and that no further 
development is required for a just and equitable adjudication 
of this matter.

Further, the Board notes that while the RO granted a 
10 percent evaluation during the course of the veteran's 
appeal, since the rating criteria provide for a higher 
evaluation for this disability, the appeal is continued.  
Where there is no clearly expressed intent to limit an 
appeal, the RO is required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).  

Thus, given the efforts put forth by the RO, the Board has 
determined that there is no indication that present review of 
the claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's paroxysmal supraventricular tachyarrhythmia 
is manifested by symptoms compatible with ongoing 
intermittent short periods of paroxysmal atrial fibrillation 
without undo dyspnea, fatigue, chest pain, dizziness, or 
syncope.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for paroxysmal supraventricular tachyarrhythmia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§ 4.104, Diagnostic Codes 7010-7015 (1996); 7010, 
7011, 7015 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C.A. § 5103A 
(West Supp. 2001)].  

In this case, the veteran was notified of the changes in the 
law and given ample opportunity to provide additional 
evidence in support of his claim.  In a letter dated in March 
2001, the RO informed the veteran of the VCAA and the 
evidence necessary to establish entitlement to an increased 
evaluation.  In a second letter dated in June 2001, the RO 
referenced the prior letter and gave the veteran an 
additional period of time to respond accordingly with 
additional evidence.  The veteran responded in July 2001 that 
there was no additional evidence at that time to present in 
support of his claim.

I. Factual Background

Service connection for paroxysmal supraventricular 
tachyarrhythmia was granted in a rating decision dated in May 
1996 and assigned a zero percent evaluation. That 
determination was based on findings noted in the veteran's 
service medical records of a long history of supraventricular 
tachycardia and possible atrial fibrillation since at least 
1985.  In 1985, the veteran was hospitalized for an 
evaluation and was diagnosed with paroxysmal supraventricular 
tachyarrhythmia without underlying heart disease.  The 
veteran had signs of elevated blood pressure on several 
occasions, but it was generally within normal limits with no 
diagnosis of essential hypertension.  On VA examination in 
March 1996, the veteran reported occasional bouts of 
dizziness about once a year without restrictions.  He took 
Aspirin everyday and his blood pressure at that time was 
108/84.  His heart rate was irregular at 67 beats per minute 
for the first 60 seconds and then about 100 beats per minute 
by auscultation.  Respiration was within normal limits.  
There were no murmurs, rubs, clicks, bruits, clubbing, or 
cyanosis.  An electrocardiogram revealed evidence of atrial 
flutter with a variable AV block, an incomplete right bundle 
branch, and an acute pericarditis.  The examiner diagnosed an 
irregular heartbeat, asymptomatic.

An echocardiogram was done in March 1996 that revealed the 
veteran was in atrial flutter, the left ventricle was of 
normal size at 5.5 centimeters, but there was a large area of 
anteroseptal akinesis with very mild paradoxical motion 
insistently.  The inferior septum, the inferior wall, and the 
lateral wall appeared to have adequate contractility.  The E-
point to septal separation was not increased.  The ejection 
factor was calculated at 55 percent.  The mitral valve moved 
normally, there was no stenosis, and there was no 
regurgitation present.  The left atrial cavity size was 
within normal limits.  The aortic root was within normal 
limits and the aortic valve leaflets were well seen and 
tricuspid in nature.  They opened widely.  There was no 
stenosis and no regurgitation.

VA outpatient records dated from March to April 1996 
disclosed a slow heart rate with possible blockage.  The 
veteran reported rare light-headedness, no syncope, and no 
shortness of breath.  He reported that he was very active 
physically.  There was no known heart disease.  The veteran 
was diagnosed with intermittent atrial flutter.  

During his hearing in August 1997, the veteran testified that 
he was in an irregular heartbeat at that time and that he had 
more frequency of irregular heartbeats than regular 
heartbeats.  He stated that it bothered him and that when he 
did something particularly strenuous, it made him short of 
breath and uncomfortable.  Transcript (T.) at 2, 3.  The 
veteran testified that he was physically active, but that he 
got a funny feeling when the heart was beating irregularly 
and he had to stop and rest.  (T.) at 3.  The veteran 
reported that he was in a bachelor's degree program and 
teaching classes on Saturdays.  (T.) at 4.  When asked about 
the frequency of his symptoms, the veteran stated that it was 
erratic - he had episodes that lasted several days up to 
several weeks, and then a period of time would go by before 
another episode.  (T.) at 4.  The veteran testified that he 
had been close to passing out, but had not fainted.  He had 
occasional dizzy spells.  (T.) at 7.  The veteran also 
reported that his blood pressure remained steady generally, 
but when it did go out of normal range, he experienced 
ringing in the ears.  (T.) at 8.  

In a rating decision dated in September 1997, the RO 
increased the evaluation of the veteran's heart disorder from 
zero to 10 percent.

VA chest x-ray in May 1998 disclosed that the heart, 
mediastinum, and pleura were normal; the lungs were free of 
infiltrate, and the sort tissues were unremarkable.  The 
impression was normal stable chest.  

In a VA Stress Test in May 1998, the examiner noted that on 
walking on the treadmill, for 10 minutes, the veteran became 
appropriately fatigued and dyspneic.  He did not develop any 
chest, arm, or neck discomfort.  Resting electrocardiogram 
revealed a normal sinus rhythm at 61 beats per minute.  
Frequent premature atrial beats were noted.  There were also 
aberrantly conducted premature atrial beats and an incomplete 
right bundle branch was noted.  Serial cardiograms with 
exercise demonstrated the presence of a very rapid and 
irregular heart rate.  It was totally irregular at times but 
this was intermingled with normal sinus beats.  The heart 
rate got as high as 280-290 beats per minute for short 
periods.  

The veteran was noted to be asymptomatic at that time of the 
examination.  Cardiograms with exercise demonstrated 1-2 
millimeter of J point depression with up sloping ST segments.  
The ST and T waves were normal.  There was no evidence of 
ischemia.  The entire stress recording was full of rapid and 
irregular premature beats that occasionally had P waves in 
front of them.  The supraventricular tachycardia that was 
occurring was occasionally as high as 280-300 beats per 
minutes.  Immediately after exercise the heart rate slowed.  
The rhythm was normal sinus.  The impressions noted were 
probably negative maximal treadmill exercise test for 
ischemia; good functional capacity; very frequent premature 
atrial beats at rest and chaotic atrial rhythm with exercise 
and an extremely rapid heart rate suggesting the presence of 
underlying bypass tracts.  Also noted is hypertensive 
response to exercise.  

On cardiology examination subsequent to the stress test, the 
examiner noted the veteran's past medical history of cardiac 
irregularities.  Also noted is that the veteran had had 
occasional periods of chest tightness, not necessarily 
exertion related or predictable.  The examiner reported that 
the risk factors for developing premature coronary disease 
included a history of labile hypertension and slight elevated 
blood cholesterol.  On examination, the examiner noted pulse 
at 80 with regular and frequent premature beats, and blood 
pressure at 146/93.  The heart rhythm was regular, first and 
second heart tones were scratchy, and there were no murmurs, 
gallops, clicks, or rubs present.  The pulses were two to 
three plus bilaterally and equal with a normal and sharp 
carotid upstroke and no carotid bruits.  Again, the examiner 
noted many premature heartbeats.  There were occasional 
periods of aberrant conduction of supraventricular beats.  

Overall, the examiner noted that the veteran had a good 
functional capacity and was able to perform a significant 
amount of work.  Due to the premature beats, however, he did 
become light-headed.  The examiner also noted that he would 
develop significant cardiac problems in the future if not 
tended to.  Also noted is that the rapid ventricular response 
rate of the veteran's heart must be attenuated.  Also, the 
examiner remarked that on the basis of the prior Holter 
monitors and rhythm strips demonstrating second degree AV 
block, the veteran might require a pacemaker.  The examiner 
stated that the veteran was 10 to 15 percent disabled due to 
cardiac irregularities that cause the light headedness, but 
feared more for his future status if not treated properly.  
The examiner concluded that there was no evidence of 
myocardial ischemia, and that it was entirely possible that 
the veteran would require electrophysiologic testing such 
that if there were an accessory electrical pathway, it might 
be ablated and he might not even require medications or a 
pacemaker.  

VA examination in May 1999 indicated that the veteran had 
cardiac irregularities that occurred at variable frequency 
and could have several episodes per day or none for several 
weeks.  There was no pattern as to their occurrence.  The 
veteran was not particularly symptomatic, but was aware of 
the extra beats.  He was not dizzy and never had a true 
syncopal event.  

The examiner noted that the veteran was sleeping well on one 
pillow, but did not awaken because of dyspnea.  He had no 
history of orthopnea or pedal edema, and did not experience 
any chest discomfort.  The examiner noted that the veteran's 
functional capacity was quite good.  He had recently run 
three miles and had no undue difficulties.  The examiner 
referenced the prior stress test and the clinical findings.  
The examiner also noted that the veteran had no prior history 
of hypertension and was unaware of any blood lipid levels.  

At the time of the examination, the veteran was only taking 
Zantac for other health problems.  His heart rhythm was 
regular, the PMI was normal, and the first heart sound was 
remarkable by the presence of either a widely split first 
sound of an early systolic click.  The second sound was 
normal; there were no murmurs, gallops, or rubs.  The veteran 
had an unremarkable physical examination.  The examiner 
opined that the veteran had an accessory pathway that 
resulted in the rapid supraventricular tachycardia.  Also 
noted is that the veteran was asymptomatic and required no 
additional therapy.  The examiner noted that there was no 
change from the past year and indicated that the veteran 
agreed with that assessment.  The veteran had brought the 
results from his electrocardiogram; the examiner noted was 
remarkable for an incomplete right bundle branch block, which 
was considered quite normal and did not suggest the presence 
of underlying heart disease.  Also noted is that the May 1998 
chest x-ray study was normal.  

An addendum to the prior VA examination (by the same 
examiner) dated in February 2000 was added to the veteran's 
claims folder.  The examiner noted that the veteran had a 
history of cardiac irregularities.  At the time, the 
veteran's symptoms were compatible with ongoing intermittent 
short periods of paroxysmal atrial fibrillation when he felt 
irregular heartbeats.  The examiner noted that the veteran 
was able to perform significant workloads.  He was able to 
perform work that resulted in a greater than 5 MET 
expenditure of energy.  The examiner noted that the veteran 
did that without undo dyspnea, fatigue, chest pain, 
dizziness, or syncope.  The examiner also referenced the May 
1998 electrocardiogram and the clinical findings noted above.  
Overall, the examiner stated that the electrocardiogram was 
normal.  Also, there was no evidence of ventricular 
hypertrophy or chamber enlargement.

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.

The Board observes that, effective January 12, 1998, the 
schedular criteria for the evaluation of service-connected 
cardiovascular disease underwent revision.  Under the amended 
regulation, Diagnostic Code 7015 provides for a 30 percent 
evaluation for atrial ventricular block when a workload of 
greater than 5 METs but not greater than 7 METs resulted in 
dyspnea, fatigue, angina, dizziness or syncope or there was 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  A 60 percent 
evaluation was provided when there had been more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs but not greater than 5 
METs resulted in dyspnea, fatigue, angina, dizziness or 
syncope or there was left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  38 C.F.R. § Part 4, 
Code 7015 (2001).  

Under Diagnostic Code 7010, a 10 percent evaluation is 
warranted permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  A 
30 percent evaluation is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2001).

Diagnostic Code 7011, that concerns sustained ventricular 
arrhythmias, provides that ventricular arrhythmias with 
workload of greater than 7 metabolic equivalents (METs) but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or continuous medication 
required warrants a 10 percent rating.  A 30 percent rating 
is warranted for ventricular arrhythmias with a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on EKG, echocardiogram 
or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7011 (2001).  

Under the general rating formula for atrial fibrillation that 
was effective prior to January 12, 1998, (old criteria), 
Diagnostic Codes 7010 through 7013, reflecting arrhythmias 
and conduction abnormalities, are occasionally encountered.  
Standing alone they represent incomplete diagnoses.  The 
ratings are not combined with those for other heart or 
psychiatric conditions.  Paroxysmal auricular flutter 
(Diagnostic Code 7010) and paroxysmal auricular fibrillation 
(Diagnostic Code 7011) are rated as paroxysmal tachycardia.  
For severe paroxysmal tachycardia with frequent attacks, a 30 
percent evaluation is assigned, and when paroxysmal 
tachycardia is manifested by infrequent attacks, a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.104, Diagnostic Codes 
7010-7013, effective prior to January 12, 1998. 

Pursuant to those laws and regulations in effect prior to 
January 12, 1998, a 30 percent evaluation for service-
connected cardiac arrhythmia is warranted where there is 
evidence of a complete auriculoventricular block without 
syncope, or where a pacemaker has been inserted.  A 
60 percent evaluation, under those same laws and regulations, 
requires evidence of a complete auriculoventricular block, 
with Stokes-Adams attacks several times a year despite the 
use of medication or management of the heart block by a 
pacemaker.  38 C.F.R. Part 4, Code 7015 (effective prior to 
January 12, 1998).  

III. Analysis

The Board observes that the veteran's service-connected 
disability has been rated by the RO as 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7015 
[atrioventricular block].  As noted earlier, a change in the 
law or regulation after a claim has been filed or reopened 
and before the appeals process has been concluded, requires 
that the most favorable version of the law or regulation be 
applied unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. at 308.  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for his service-
connected paroxysmal supraventricular tachyarrhythmia be 
evaluated under the pertinent regulations effective both 
before and after the January 12, 1998 changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995); see also 
VAOPGCPREC 3-2000 (April 10, 2000).  

To warrant the next higher rating of 30 percent under the 
regulations in effect prior to January 12, 1998, the veteran 
would need to provide objective evidence of severe paroxysmal 
tachycardia with frequent attacks.  38 C.F.R. § 4.104, 
Diagnostic Codes 7010-7013, effective prior to January 12, 
1998.  Based on the aforementioned, it is clear that the 
veteran experiences some degree of impairment as a result of 
his service-connected cardiac disability.  Nonetheless, there 
is no evidentiary basis on which to assign an evaluation 
greater than the current 10 percent.  Overall, the medical 
evidence of record discloses that the veteran is not 
particularly symptomatic, his functional capacity is strong, 
he does not experience syncope, chest discomfort, ischemia, 
or dizziness, and his x-ray findings are normal.  His 
impairment essentially relates to episodes of irregular 
heartbeats that result in occasional light-headedness, but 
otherwise, the veteran has no symptoms.  Overall, any 
symptoms he experiences are not severe, such that a 
30 percent rating is warranted.  Thus, under the former 
rating criteria for the Diagnostic Codes, his cardiac 
disability does not warrant more than the current 10 percent 
rating.  Id.  

Under Diagnostic Code 7015 prior to the amendment, the 
criteria required for a 30 percent evaluation for service-
connected cardiac arrhythmia have not been met.  The veteran 
has not submitted clinical data of a complete 
auriculoventricular block without syncope, or where a 
pacemaker has been inserted.  Therefore, under this 
diagnostic code as well, the veteran's paroxysmal 
supraventricular tachyarrhythmia does not warrant the next 
higher rating.  38 C.F.R. Part 4, Diagnostic Code 7015.  

With respect to the amended regulations, the veteran's 
paroxysmal supraventricular tachyarrhythmia is not productive 
of impairment greater than that associated with the rating 
criteria for a 10 percent evaluation.  As reported during the 
most recent examination, the veteran essentially remains 
asymptomatic.  The VA examiner noted in the February 2000 
addendum that the veteran was able to work significant 
workloads without symptoms of dyspnea, fatigue, chest pain, 
dizziness, or syncope.  His recent electrocardiogram was 
indicative of no more than frequent premature atrial beats 
without atrial fibrillation.  The examiner noted good 
functional capacity, an ability to run three miles without 
difficulty, no evidence of ischemia, hypertension, or 
syncope.  The examiner noted that overall the veteran was in 
no discomfort, was in good health and had no symptoms of 
cardiac disease.  Thus, in light of the above, the veteran 
has not provided objective evidence of the symptoms required 
for a 30 percent rating under Diagnostic Code 7015.  

Moreover, the veteran's paroxysmal supraventricular 
tachyarrhythmia does not warrant a 30 percent rating under 
any of the other diagnostic codes that pertain to 
cardiovascular disease.  Specifically, pursuant to Diagnostic 
Code 7010, the veteran has not submitted clinical findings of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year as 
documented by ECG or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010.

Further, under Diagnostic Code 7011, the veteran has not 
provided medical evidence of ventricular arrhythmias with a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on EKG, 
echocardiogram or X-ray.  Thus, under this code as well, the 
veteran's paroxysmal supraventricular tachyarrhythmia is not 
productive of impairment associated with a 30 percent 
evaluation.   38 C.F.R. § 4.104, Diagnostic Code 7011.  

The Board has considered all ascertainable and collected data 
and has determined that no reasonable doubt arises in this 
case concerning the degree of disability; thus, the matter 
cannot be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (2001).  In 
sum, there is no question as to which of two evaluations 
applies to the veteran's cardiovascular disability; 
therefore, the current 10 percent evaluation appropriately 
addressed the veteran's disability picture.  38 C.F.R. § 4.7 
(2001).


ORDER

An evaluation in excess of 10 percent for paroxysmal 
supraventricular tachyarrhythmia is denied.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

